 Exhibit 10.2



 



THIRD EXTRAORDINARY SHAREHOLDERS’ MEETING OF

 

MINERA LI ENERGY SpA

  

In Santiago Chile, on January 27, 2014, at 3:00 p.m., at the offices of the
Public Notary of Ms. Antonieta Mendoza Escalas, located at Calle San Sebastian
No. 2750, of the District of Las Condes, the Third Extraordinary Shareholders’
Meeting was held of Minera Li Energy SpA (hereinafter also called the "Company"
or the "Firm"), under the accidental Presidency of Mr. Patricio Campos Poblete
and with the attendance of the overall number of issued shares, which were
present according to the following Attendance List:

 

- Li3 ENERGY INC., company incorporated in the State of Nevada of the United
States of America, represented herein by Mr. Luis Francisco Sáenz Rocha, with
1,000 shares.

 

Thus, the overall number of 1,000 (one thousand) issued, subscribed and cash
shares to date attended the Shareholders’ Meeting. Mr. Luis Santillana
Castellano, acted as Secretary and the Notary Public of Santiago Ms. Antonieta
Mendoza Escalas also attended.

 

Before the start of this session, evidence was requested that the
representatives of the Chilean company BBL SpA, Single Taxing No. (Rol Único
Tributario) 76.319.337-3, Messrs. Andrés Lafuente Domínguez and Francisco Javier
Bartucevic Sánchez be present in the Shareholders’ Meeting, all bearing legal
residence at Calle Rosario Norte No. 100, Oficina 403, District of Las Condes,
Santiago, who were specially invited for the single purpose of offering them the
subscription of the cash shares that will be issued charged on the capital
increase referred to in Point Four (letter d)) of the matters listed in the
Agenda of this Shareholders’ Meeting, who also subscribed this minute, jointly
with the representative of Li3 Energy Inc.

 

Once the quorum is verified by the President, evidence is established of the
following:

  

1. Formalities Pertaining to Convening the Shareholders’ Meeting

 

a) Formalities of the Call to Meet: Evidence was left that the call to meet
prescribed in Article Twenty-Seven of the company by-laws was omitted, according
to what is authorized by the same Article Twenty-Seven, since, duly in advance,
the attendance of the overall number of issued shares was committed and the
representatives of the company were invited, which effectively happened.

 

b) Signature of the Minute of this Shareholders’ Meeting: It was agreed that
this Shareholders’ Meeting would be signed by all those attending.

 

c) Qualification of Powers of Attorney: It was stated that the power of attorney
of Mr. Luis Francisco Sáenz Rocha to represent the shareholder Li3 Energy Inc.,
is evident in private instrument granted dated January 27, 2014 in the city of
New York, United States of America and authorized with the same date before the
notary public of New York, which is currently in process of being legalized.
Such power of attorney was qualified in conformance and it was ordered to be
saved in the company files.

 

d) Establishment of the Shareholders’ Meeting: The President stated that since
the overall total of the 1,000 shares issued to date were present in the
Shareholders’ Meeting, the Shareholders’ Meeting is declared convened and the
session open.

  

2. Agenda

 

The President expressed that just as was determined and communicated in a timely
manner to the shareholder and guest, this Shareholders’ Meeting had the purpose
of giving an opinion regarding the following matters of company interest, which
if they are agreed to, imply introducing modifications to the company by-laws,
i.e.:

 



 

2

 

a) Increase the number of members forming the Company Board of Directors, from 3
to 7 members and modify the content of Article Twelve of the company by-laws,
for another that is proposed to the shareholders, which considers better wording
in its reference to the existence of Alternate Board Members, i.e.: “ARTICLE
TWELVE: The Company will be managed and administered by a board of directors,
without detriment to the faculties that correspond to the Shareholders’
Meetings. The board of directors will be formed by seven title holding members,
who will be able to be shareholders’ or not, and who will last three years in
office, who will be renewed in their overall number at the end of each
three-year period, one or more directors being able to be re-elected in an
indefinite manner. Each title-holding director will have his own alternate
member, who will be able to replace him/her in a definite manner in case of
vacancy and in a transitory manner, in case of the director’s temporary absence
or impediment. The title holder and his/her respective alternate must be
postulated for the purpose of appointing alternate directors. The election will
be done in the same and single voting process and the votes that favor a
determined title holding director will necessarily favor the alternate director
who jointly applies with him/her. The alternate directors will always be able to
participate in the meetings of the board of directors having the right to voice
and will only have the right to vote when their title holders are absent. The
standards established for the title holders will be applicable to the alternate
directors, unless there is an express exception to the contrary or that they
themselves deem that they are not applicable. If there is a vacancy of a title
holding director and of his/her alternate, in its case, the total renewal of the
board of directors will have to proceed in the next Regular Shareholders’
Meeting, and in the meantime, the board of directors will be able to appoint a
replacement. Similarly, in all cases, one or more title holding shareholders of
at least ten percent of the Shares that the company issues will have the right
to request that the board of directors call a Shareholders’ Meeting with the
purpose of electing a new board of directors.” 



 

b) Carry out a company capital increase, from the current sum of US$ 200,000,
divided into 1,000 ordinary registered shares, of a single class and with no
nominal value, to the new amount of US$ 13,593,939, through the issue of 98 new
nominal ordinary shares, of a single series and with no nominal value, which
will be preferably offered to the only company shareholder. The Chairman for
this purpose states to this Shareholders’ Meeting that the current statutory
company equity, mentioned herein above, is fully subscribed and paid. The
proposed capital increase, for an amount of US$ 13,393,939 is proposed to be
paid by means of capitalization of an identical value of US$ 13,393,939, which
corresponds to the sum of the overall total of the non-capitalized contributions
that the shareholder Li3 Energy Inc. has in the current company, amount that is
being duly restated, registered and acknowledged in the company’s accounting
entries, once the capital increase is approved, it will be incorporated and
transferred to the company capital.

 

c) Decrease of the number of shares in which the company corporate capital is
divided into, which in case of approving the capital increase foreseen in letter
b) above will amount to 1,098 ordinary registered shares, of a single class and
with no nominal value, to the new shareholding number that will be of 60
ordinary registered shares, of a single class and with no nominal value, keeping
without variation the value or amount of the company corporate capital, granting
faculties to the Board of Directors and the company General Manager to carry out
the annulment of the old shares and the swap of the new ones, in relation to the
18.3 shares of the old ones for one share of the new ones.

 

d) Carry out a second corporate capital increase for the sum of US$ 5,500,000,
through the issue of 40 new cash shares, all ordinary and nominative of a single
class and with no nominal value. Regarding the matter, the President states that
the US$ 13,393,939 referred to in letter b) above are no longer enough to
finance the company’s operations and business plan, which is why it is
indispensible to have new resources for such purpose. In such respect, the value
of placing these 40 new shares is grounded on the company’s current economic
value, known by the current shareholder Li3 and informed to future associates
and both parties waive any questioning, challenge or action regarding such value
and their difference with the issue value to be agreed to according to section
b) above. That being said, the President continues to state that the proposed
increase consists on increasing the company capital, which, if both are
approved, the first increase as well as the decrease in the aforementioned
number of shares in this minute will amount to the sum of US$ 13,593,939,
divided into 60 ordinary registered shares, of a single class, with no nominal
value, to the new amount of US$ 19,093,939, divided into 100 ordinary and
nominative shares of a single class and with no nominal value, through its
increase in US$ 5,500,000, being the intention of the attendants that this
increase be paid in the following manner: d1) partially, through the
capitalization of a money credit that the company BBL SpA has against Minera Li
Energy SpA, for a total amount of US$ 4,600,000, for the concept of a new
purchase price balance of 100 company shares of Legal Minera Cocina Diecinueve
of La Hoyada de Maricunga, which Minera Li Energy SpA owed to Messrs. José Resk
Nara and Carlos Alfonso Iribarren Iribarren, balance that BBL SpA fully paid to
such two creditors through payment through subrogation carried out by public
deed dated November 13, 2013, granted before Notary Public of Copiapó Ms. Carla
Andrea Rebolledo Pedraza, alternate of the title holder Mr. Luis Ignacio
Manquehual Mery, subrogating all rights of such two creditors and duly accepted
by this Company; d2) on the other hand, through the capitalization of a money
credit that the company BBL SpA has against Minera Li Energy SpA, for a total
amount of US$ 500,000, conferred by public deed granted in Santiago, dated
October 30, 2013, before Notary Public Mr. Eduardo Avello Concha; and d3) on the
other hand with the sum of US$ 400,000, which BBL SpA will pay the company
treasury in cash, within the maximum time period that is due on January 27, 2015
and in any case in the measure that the company needs thus require. Against this
capital increase for US$ 5,500,000, 40 new cash, ordinary and nominative shares
will be issued of a single class and with no nominal value, that will be issued
and subscribed in this same act by BBL SpA, prior to resignation by Li3 Energy
Inc. to its preferred subscription right, having to pay in the manner consigned
in this Shareholders’ Meeting minute.

 



 

3

 

e) Give an opinion regarding Modifying the following matters established in some
of the articles of Titles Three and Five of the corporate by-laws, relative to
the Administration and Shareholders’ Meetings:

 

e1) modify Article Seventeen of the company by-laws, in order to (i) allow that
any of the Directors can request the President to call to a session of the Board
of Directors, and (ii) eliminate the possibility of replacing the sessions of
the Board of Directors for a minute signed by the board members with sufficient
quorum, even though the physical meeting has not been held.

 

e2) modify Article Eighteen of the company by-laws, in order to modify the
attendance quorum and voting of the Board of Directors session.

 

e3) in Article Twenty-Five, modify the list of matters that must be submitted to
the approval of the Extraordinary Shareholders’ Meeting and the required quorum
for its approval, restructuring for such purpose the complete drafting of the
same article according to the following proposal:

 

“ARTICLE TWENTY-FIVE: The Extraordinary Shareholders’ Meetings can be held at
any time, when it is thus demanded by company needs, whose agreements are taken
by vote according to the absolute majority of the shares issued by the Company
with the right to vote. Notwithstanding the above, the following matters must be
approved in the Shareholders’ Meeting with the approving vote of at least sixty
percent of the Shares issued by the Company having the right to vote: One) The
execution of any act or contract that implies or commits the transfer,
disposition o encumbrance in any manner of the Essential Company Assets; Two)
Modification of the company dividend policy; Three) Modification of the number
of board members; Four) Modification of the faculties reserved to the
Shareholders’ Meeting or of the limitations to the attributes of the Board of
Directors; Five) Modification of the company by-laws, excepting regarding
capital increases; Six) Transformation of the company, its division and its
merger with another company; Seven) Modification of the company duration time
period; Eight) The anticipated dissolution of the company; Nine) Change of the
company residence; Ten) Decrease of the company capital; Once) Approval of
contributions and estimate of goods not consisting in money; Twelve) Transfer of
50% or more of the company asset, whether it includes its liability or not,
which will be determined according to the balance sheet of the prior accounting
period and the formulation or modification of any business plan that considers
the transfer of assets for an amount that goes over such percentage; Thirteen)
Manner of distributing t he company benefits; Fourteen) Buy-back shares of own
issuance; Fifteen) Rectifying annulment, caused by formal factual defects that
the company incorporation lacks or a modification of its company by-laws that
comprises one or more matters of the ones stated in the prior numbers; Sixteen)
Approval of the company business plan, of the entrepreneurial strategies and
policies, both in terms of investment, projects and operations of the company
trade; and Seventeen) Modification of this special quorum for reaching
agreements in the Shareholders’ Meeting. "Essential Company Assets" for the
purpose of what is provided for in this Article will be understood to be those
tangible and intangible assets owned by the Company and its affiliates
(according to the way they are defined in Article 86 of Law No. 18,046 on
Closely-Held Companies) that are considered essential for its trade activity,
including but not limited to: shares of mining legal companies that the company
owns and mining properties that the company or its affiliates are inscribed
holders of."

 



 

4

 

e4) in Article Twenty-Six, add that the Shareholders’ Meetings can be held in
the company residence or at the offices of the majority shareholder or, in its
absence, in case of having 100% of the shares issued charged on the company
capital, at the place that the unanimous number of shares thus agrees.

 

e5) in Article Twenty-Seven, add that the call to meet must be sent by
registered mail to the address that the shareholder has registered in the
Company’s Shareholders’ Register.

 

e6) in Article Thirty-Three, new wording must be given to the final paragraph of
the Article, which reads: “The Company will be able to distribute dividends in
cash or in kind appraised in money by agreement of two-thirds of the
shareholders present in the Regular Shareholders’ Meeting”, the new paragraph
will have to read as follows: “The Company will be able to distribute dividends
in cash or in kind appraised in money. In case of distributing dividends in kind
appraised in money, such act will require the agreement of 60% of the shares the
company issues having the right to vote.”

 

e7) right after Article Thirty-Eight, the reference to "Article Nine" for
"Article Thirty-Nine" must be corrected.

 

f) Submit to approval the revocation of the company Board of Directors and
proceed to appoint the new 7 (seven) title holding members and alternates of the
Board of Directors of Minera Li Energy SpA.

 

g) Submit to approval the modifications that correspond to the company by-laws
due to the agreements that are taken in relation to the prior matters.

 

h) Adopt all other necessary agreements in order to implement the resolutions
that are taken due to the above.

 

3. Agreements

 

Once the matters in the Agenda have been presented, the Shareholders’ Meeting
adopted the agreements listed below in a unanimous manner by all the company
shares validly issued and present in this Shareholders’ Meeting:

 

3.1. Modification of the Number of Directors

 

Modify the number of board members that according to the by-laws form the Board
of Directors, increasing their members from 3 to 7 Directors and modify the
content of Article Twelve of the company by-laws, for the following: “ARTICLE
TWELVE: The Company will be managed and administrated by a board of directors,
without detriment to the faculties that correspond to the Shareholders’
Meetings. The board of directors will be formed by seven title holding members,
who can be shareholders or not, and who will last three years in their
functions, who will be fully renewed at the end of every three-year period, and
one or more of the directors can be re-elected in an indefinite manner. Every
title holding director will have his/her alternate, who will be able to replace
the title holding member in a definite manner in case of vacancy and in a
transitory manner, in case the title holder is absent or has a temporary
impediment. For the purpose of appointing the alternate board members, the title
holder and his/her alternate must be postulated. The election will be done in a
single and only voting process and the votes that favor a determined title
holding director will necessarily favor the alternate director that applies
jointly with the title holding member. The alternate board members will always
be able to participate in the board of directors’ meetings with the right to
voice and will only have the right to vote when the title holders are absent.
The norms and standards established for the title holders will be applicable to
the alternate board members, unless there is an express exception to the
contrary or that they themselves feel that they are not applicable. If there is
a vacancy of a title holding director and of his/her alternate, where
appropriate, the overall number of directors of the Board will go on to be
renewed in the next Regular Shareholders’ Meeting, and in the meantime, the
board of directors can appoint a replacement. Similarly, in any case, one or
more title holding shareholders of at least ten percent (10%) of the Shares
issued by the Company will have the right to request to the Board of Directors
to call a Shareholders’ Meeting with the purpose of holding a new election of
the Board of Directors."

 



 

5

 

3.2. Capital Increase by means of Capitalization of Contributions

 

Increase the company capital in the sum of US$ 13,393,939, i.e., from the
current sum of US$ 200.000, divided into 1,000 ordinary registered shares of a
single class and with no nominal value, to the new amount of US$ 13,593,939,
divided into 1,098 ordinary registered shares of a single class and with no
nominal value, through the issue of 98 new ordinary registered shares of a
single class and with no nominal value, which will be preferably offered to the
only company shareholder, Li3 Energy Inc., at a total value of US$ 13,393.939.

 

Below, as is provided for in Article 27 of the Regulation of the Law of
Closely-Held Companies and being present in this Shareholders’ Meeting the
unanimous number of the Shares issued by the Company, it is unanimously agreed
that the respective notification of preferred subscription option has been
communicated in this Shareholders’ Meeting and that the time period of 30
(thirty) days to exercise the right of the preferred subscription runs from the
date of this Shareholders’ Meeting. Below and in this same act, Li3 Energy Inc.
went on to subscribe the total of the 98 new cash shares issued charged on the
capital increase agreed herein, for a total value of US$ 13,393,939, which are
also paid in the same act by means of capitalization of an identical value of
US$ 13,393,939, which correspond to the sum of the overall total of the
non-capitalized contributions carried out by the Shareholder Li3 Energy Inc. to
the present company, amount that is duly updated, registered and recognized in
the company accounting entries and that starting from the date of this
Shareholders’ Meeting is incorporated and transferred to the company capital.

 

3.3. Decrease of the number of shares issued

 

Decrease the number of shares into which the company capital is currently
divided into, which, considering what has already been agreed to in No. 3.2
above, amounts to 1,098 ordinary registered shares of a single class and with no
nominal value, to the new shareholder, which will be of 60 ordinary registered
shares, of a single class and with no nominal value, keeping without variation
the value or amount of the company capital. Due to the above, it is similarly
agreed to grant faculties to the Board of Directors and the Company General
Manager to carry out the annulment of the old shares and their swap for the new
ones, in relation to 18.3 shares of the old shares for one share of the new
ones.

 

3.4. Capital Increase with the Issue of Shares

 

Increase once again the company capital, this time in the sum of US$ 5,500,000,
i.e., from the current sum of US$ 13,593,939 divided into 60 ordinary registered
shares of a single class and with no nominal value (considering what has already
been agreed to in Nos. 3.2 and 3.3 above), to the new amount of US$ 19,093,939.
(nineteen million ninety-three thousand three-hundred and thirty-nine Dollars of
the United States of America), divided into 100 ordinary registered shares of a
single class and with no nominal value, through the issue of 40 new cash,
ordinary and nominative shares of a single class and with no nominal value,
which will be preferably offered to the only company shareholder, Li3 Energy
Inc., at a total value of US$ 5,500,000.

 

Below, according to what is provided for in Article 27 of the Regulation of the
Law of Closely-Held Companies and being present in this Shareholders’ Meeting
the unanimous number of the Shares issued by the Company, it is unanimously
agreed that the respective notification of preferred subscription option has
been communicated in this Shareholders’ Meeting and that the time period of 30
(thirty) days to exercise the right of the preferred subscription runs from the
date of this Shareholders’ Meeting. Similarly, and in compliance with what is
provided in Article Nine of the company by-laws, the current and only company
shareholder Li3 Energy Inc., title holder of 100% of the company capital and of
the unanimous number of issued shares, subscribed and cash was preferably
offered the subscription of 40 new cash shares representative of the Capital
Increase that is issued on this date, regarding which, it expressly stated its
will not to subscribe and expressly waive the preferred right to subscribe the
cash shares that are derived from this issue, so that they may be subscribed by
the company present in this act, BBL SpA.

 



 

6

 

After having concluded the offer of the preferred subscription, 40 cash shares
that are issued in this act charged on the Capital Increase that is agreed to in
this Number 3.4, all of which are ordinary and nominative of a single class and
with no nominal value were offered to the company BBL SpA, which, through its
two representatives already individualized herein above, expressed its will to
fully subscribe the 40 shares issued charged on the agreed to Capital Increase,
at a value not lower than US$ 137,500 (one-hundred and thirty-seven thousand
five-hundred dollars of the United States of America) per share, which is paid
in this act and will be paid in the company cash flow in the following manner:
(a) partially, through the capitalization of a money credit that the company BBL
SpA has against Minera Li Energy SpA, for the sum of US$ 4,600,000 (four million
six-hundred thousand dollars of the United States of America), for the concept
of a balance of a purchase price of 100 company shares of Legal Minera Cocina
Diecinueve de La Hoyada de Maricunga, that Minera Li Energy SpA owed Messrs.
José Resk Nara and Carlos Alfonso Iribarren Iribarren, balance that was fully
paid by BBL SpA to such two creditors through payment by subrogation carried out
by public deed dated November 13, 2013, granted before Notary Public of Copiapó,
Ms. Carla Andrea Rebolledo Pedraza, alternate of the title holder Mr. Luis
Ignacio Manquehual Mery, subrogating in all the rights of such two creditors and
duly accepted by the current company. The prior loan is appraised through mutual
agreement by the shareholder Li3 Energy Inc. and by the company BBL SpA in the
aforementioned sum of US$ 4,600,000; (b) on the other, through capitalization of
a loan in money that the company BBL SpA has against Minera Li Energy SpA, for a
total amount of US$ 500,000, conferred by public deed granted in Santiago, dated
October 30, 2013, before Notary Public Mr. Eduardo Avello Concha. The prior loan
is appraised through mutual agreement by the shareholder Li3 Energy Inc. and by
the company BBL SpA in the aforementioned sum of US$ 500,000; and (c) on the
other hand with the sum of US$ 400,000 that BBL SpA will pay and will enter in
the company cash flow in cash, within the maximum time period that is due on
July 31, 2014, and in any case in the measure that the company needs thus
require.

 

3.5. Modification of certain matters contained in Titles Three and Five of the
company by-laws, relative to the Administration and the Shareholders’ Meetings

 

Once the matters contained in letter e) of the Agenda are presented, it was
unanimously agreed to adopt the following agreements:

 

3.5.1. Article Seventeen of the company by-laws is modified, in order to (i)
allow that any of the Directors can request that the President call to a session
of the Board of Directors, and (ii) eliminate the possibility of replacing the
sessions of the Board of Directors through a minute signed by the directors with
sufficient quorum, even though the physical meeting has not taken place.

 

3.5.2. Article Eighteen of the company by-laws is modified, in order to modify
the attendance quorum and voting in the session of the Board of Directors, in
the following respect: The Board of Directors will have to legally hold sessions
with a minimum of five (5) Directors. However, if the Board of Directors that
has been duly called for such purpose, cannot hold sessions due to the fact that
the required quorum has not been required, the President of the Board of
Directors will have to call to meet to a new session of the Board of Directors
in writing through a registered letter sent through public notary and addressed
to the residence registered in the company by the directors, without detriment
to the fact that there can be a communication and confirmation by electronic
mail that must be held not before ten (10) days or later than twenty (20) days
from the date of the failed session. The new session of the aforementioned Board
of Directors can be validly held with the attendance of a minimum of four (4)
Directors. The Board of Directors itself can agree to those other rules that it
deems necessary to complete this procedure. The agreements of the Board of
Directors will be adopted by the majority of the Directors attending the
respective Session, whether regular or extraordinary, excepting for the
agreements related to the following matters, which will have to be with a
qualified quorum, since they will always require the affirmative vote of at
least five (5) Directors given in the session, whether regular or extraordinary,
i.e.: (i) Creation of affiliates, subsidiaries or related companies to take on
new projects different from the company trade activity; (ii) Operations that are
performed by the company with its related parties, understanding as such, the
ones defined in Article 100 of Law No. 18,045 of the Securities Market and that
must strictly uphold what is foreseen in Article 89 of Law No. 18,046 on
Closely-Held Companies; (iii) Granting loans to third parties, unless dealing
with emergency loans to company employees, up to a maximum amount equal to 1%
per cent of the same company equity; and (iv) Granting actual or personal
guarantees to warrant third party obligations.

 



 

7

 

3.5.3. In Article Twenty-Five, it was agreed to modify the list of matters that
must be submitted to the approval of the Extraordinary Shareholders’ Meeting and
the required quorum for its approval, restructuring for such purpose the
complete wording of the same Article, which is fully replaced and substituted by
the following new Article Twenty-Five:

 

“ARTICLE TWENTY-FIVE: The Extraordinary Shareholders’ Meetings can be held at
any time, when it is thus demanded by company needs, whose agreements will be
adopted by the same vote according to the absolute majority of the shares the
company issues having the right to vote. Notwithstanding the above, the
following matters must be approved in the Shareholders’ Meeting with the
approving vote of at least sixty percent (60%) of the company shares issued
having the right to vote: One) Executing any act or contract that implies or
commits the transfer, disposition or encumbrance in any manner of the Essential
Company Assets; Two) Modifying the company dividend policy; Three) Modifying the
number of directors; Four) Modifying the faculties reserved to the Shareholders’
Meeting or the limitations to the attributes of the Board of Directors; Five)
Modifying the company by-laws, except regarding capital increases; Six) The
company transformation, its division and its merger with another company; Seven)
Modifying the company duration time period; Eight) The anticipated dissolution
of the Company; Nine) The change of company residence; Ten) The decrease of the
company capital; Eleven) The approval of contributions and estimate of
non-monetary goods; Twelve) The transfer of 50% or more of the company’s assets,
whether they are included or not in its liabilities, which will be determined
according to the balance sheet of the prior accounting period and the
formulation or modification of any business plan that considers the transfer of
assets for an amount that is over such percentage; Thirteen) The manner of
distributing company benefits; Fourteen) The acquisition or buy-in of own
issuance shares; Fifteen) The rectification of annulment, caused by factual
defects that the company incorporation may have or a modification of its company
by-laws that comprises one or more matters of those stated in prior numbers;
Sixteen) The approval of the company business plans, of the entrepreneurial
strategies and policies, both in terms of investment, projects and operations of
the company trade; and Seventeen) Modifying this special quorum for reaching
agreements in the Shareholders’ Meeting. "Essential Company Assets" for the
purpose of what is provided for in this Article will be understood to be those
tangible and intangible assets the company owns and its affiliates (according to
the way they are defined in Article 86 of Law No. 18,046 on Closely-Held
Companies) that are considered essential for its trade activity, including but
not limited to: shares of mining legal companies that the company owns and
mining properties that the company or its affiliates are inscribed holders of."

 

 

3.5.4. In Article Twenty-Six, it was agreed to add that the Shareholders’
Meetings can be held in the company residence or at the offices of the majority
shareholder or, in its absence, in case of having 100% of the shares issued
charged on the company capital, at the place that the unanimous number of shares
thus agrees.

 

3.5.5. In Article Twenty-Seven of the company by-laws, it was agreed to add to
its wording that the call to meet to hold the Shareholders’ Meeting must be sent
by registered mail to the address that the shareholder has registered in the
Company’s Shareholders’ Register.

 

3.5.6. In Article Thirty-Three, it was agreed to give new wording to the final
paragraph of the Article, which reads: “The Company will be able to distribute
dividends in cash or in kind appraised in money by agreement of two-thirds of
the shareholders present in the Regular Shareholders’ Meeting”, leaving the new
paragraph that was agreed to incorporate to read as follows: “The Company will
be able to distribute dividends in cash or in kind appraised in money. In case
of distributing dividends in kind appraised in money, such act will require the
agreement of 60% of the shares the company issues having the right to vote.”

 



 

8

 

3.5.7. Right after Article Thirty-Eight of the by-laws, it was agreed to correct
the reference made to "Article Nine" for "Article Thirty-Nine".

 

3.6. Revocation and Appointment of the new Board of Directors

 

Lastly, the unanimous number of the company shares present agreed to totally
revoke the current company’s board of directors, under the terms of Article 38
of Law No. 18,046 on Closely-Held Stock Companies, applied in a supplementary
manner. Both the shareholder as well as the representatives of the company BBL
SpA attending this Shareholders’ Meeting agreed to leave evidence in the minutes
of their gratitude and appreciation to the outgoing Directors for the task
performed during the period in which their office lasted.

 

Subsequently, it was agreed to appoint a new provisory company Board of
Directors, going on to appoint by the unanimous number of the shares issued and
present, the new 7 title holding members that will form it, leaving such
appointment in Messrs. Martín Borda Mingo, Fernando De Souza Carvalho Coura,
Andrés Lafuente Domínguez, Francisco Bartucevic Sánchez, Patricio Campos
Poblete, Luis Francisco Sáenz Rocha and Patrick Cussen Mackenna and it was
requested to leave evidence that this appointment of the members of the company
Board of Directors will be fully effective starting from the date in which the
modifying company by-laws agreed to, in this act are duly legalized i.e., once
the extract of the public deed to which this Minute of the Shareholders’ Meeting
is reduced is inscribed and published. Evidence is left that, in turn, the
appointment of the respective alternate board members will be carried out as
briefly as possible in a new Shareholders’ Meeting.

 

3.7. Modification of Company By-laws

 

Afterwards, and with the purpose of adapting the company by-laws to new
circumstances, i.e. to the agreements adopted previously by this Shareholders’
Meeting in terms of modifying the company capital and different matters relative
to their administration and Shareholders’ Meetings, it was agreed by the
unanimous number of the shares present to introduce the modifications to the
company by-laws that are indicated herein below. It was agreed to leave evidence
for all purposes that are effective that the company by-laws are evident in
public deed dated June 16, 2010, granted before Notary Public of Santiago Mr.
Patricio Zaldívar Mackenna. An extract of such deed was inscribed on page
31,270, No. 21.535 of the Trade Register of the Register of Real Estate Property
of Santiago, corresponding to 2010 and was published in the Official Gazette
dated June 25, 2010, issue No. 39,695. Similarly, evidence is left that up to
this date that the company by-laws have been the object of a single
modification, carried out through public deed granted dated December 30, 2013 by
the shareholder Li3 Energy Inc., before Notary Public of Santiago Ms. María
Loreto Zaldívar Grass, through which the company was rectified and renegotiated.

 

The modifications to the company by-laws that are agreed to in this act are the
following:

 

3.7.1. Article Six of the company by-laws is modified relative to capital, being
fully replaced by the following new Article: “ARTICLE SIX: The company capital
is the sum of US$ 19,093,939 dollars of the United States of America, divided
into 100 ordinary nominative shares of a single class and with no nominal value,
completely subscribed and partially paid, in the manner that is indicated in the
Transitory Article of these company by-laws.”

 

3.7.2. Article Twelve of the company by-laws is modified, being fully replaced
by the following new Article: “ARTICLE TWELVE: The Company will be managed and
administrated by a board of directors, without detriment to the faculties that
correspond to the Shareholders’ Meetings. The board of directors will be formed
by seven title holding members who can be shareholders or not, and who will last
three years in their functions, who will be fully renewed at the end of every
three-year period, and one or more of the directors can be re-elected in an
indefinite manner. Every title holding director will have his/her alternate, who
will be able to replace the title holding member in a definite manner in case of
vacancy and in a transitory manner, in case the title holder is absent or has a
temporary impediment. For the purpose of appointing the alternate board members,
the title holder and his/her alternate must be postulated. The election will be
done in a single and only voting process and the votes that favor a determined
title holding director will necessarily favor the alternate director that
applies jointly with the title holding member. The alternate board members will
always be able to participate in the board of directors’ meetings with the right
to voice and will only have the right to vote when the title holders are absent.
The norms and standards established for the title holders will be applicable to
the alternate board members, unless there is an express exception to the
contrary or that they themselves feel that they are not applicable. If there is
a vacancy of a title holding director and of his/her alternate, where
appropriate, the overall number of directors of the Board will go on to be
renewed in the next Regular Shareholders’ Meeting, and in the meantime, the
board of directors can appoint a replacement. Similarly, in any case, one or
more title holding shareholders of at least ten percent (10%) of the company
issued shares issued will have the right to request to the Board of Directors to
call a Shareholders’ Meeting with the purpose of holding a new election of the
Board of Directors."

 



 

9

 

3.7.3. Article Seventeen of the company by-laws is modified, being fully
replaced by the following new Article: “ARTICLE SEVENTEEN: The Board of
Directors must hold meeting when the President specially calls them, on his own
or upon request of one or more directors. It will be understood that directors
will participate in the sessions that despite the fact that they are not
physically present are communicated in a simultaneous and uninterrupted manner
through technological means. In this case, their attendance and participation in
the session will be certified under the President’s accountability or whoever
acts as such and by the Secretary of the Board of Directors evidencing this fact
in the minute that is drafted of the session."

  

3.7.4. Article Eighteen of the company by-laws is modified, being fully replaced
by the following new Article: “ARTICLE EIGHTEEN: The Board of Directors’
meetings will be opened with the attendance of at least five directors. However,
if the Board of Directors that has been duly called for such purpose, cannot
hold sessions due to the fact that the required quorum has not been reached, the
President of the Board of Directors will have to call to meet to a new session
of the Board of Directors in writing through registered letter sent before a
Notary Public and addressed to the residence registered in the company by the
directors, without detriment to the fact that there can be a communication and
confirmation by e-mail that must be held not before ten (10) days or later than
twenty (20) days from the date of the failed session. The new session of the
aforementioned Board of Directors can itself agree to those other rules that it
deems necessary to complete this procedure. The agreements of the Board of
Directors will be adopted by the majority of the Directors attending the
respective Session, whether regular or extraordinary, excepting for the
agreements related to the following matters, which will have to be with a
qualified quorum, since they will always require the affirmative vote of at
least five (5) Directors given in the session, whether regular or extraordinary,
i.e.: (i) Creation of affiliates, subsidiaries or related companies to take on
new projects different from the company trade activity; (ii) Operations that are
performed by the company with its related parties, understanding as such the
ones defined in Article 100 of Law No. 18,045 of the Securities Market and that
must strictly uphold what is foreseen in Article 89 of Law No. 18,046 on
Closely-Held Companies; (iii) Granting loans to third parties, unless dealing
with emergency loans to company employees, up to a maximum amount equal to 1%
per cent of the same company equity; and (iv) Granting actual or personal
guarantees to warrant third party obligations. The President will not have a
decision vote. The directors will similarly be able to adopt all types of
agreements, without the need of formally constituting a meeting of the Board of
Directors, if they all meet in fact for any circumstance."

  

3.7.5. Article Twenty-Five of the company by-laws is modified, being fully
replaced by the following new Article: “ARTICLE TWENTY-FIVE: The Extraordinary
Shareholders’ Meetings can be held at any time, when it is thus demanded by
company needs, whose agreements will be adopted by the same vote according to
the absolute majority of the Shares issued by the Company having the right to
vote. Notwithstanding the above, the following matters must be approved in the
Shareholders’ Meeting with the approving vote of at least sixty percent (60%) of
the company shares issued having the right to vote: One) The execution of any
act or contract that implies or commits the transfer, disposition or encumbrance
in any manner of the Essential Company Assets; Two) Modifying the company
dividend policy; Three) Modifying the number of directors; Four) Modifying the
faculties reserved to the Shareholders’ Meeting or of the limitations to the
attributes of the Board of Directors; Five) Modifying the company by-laws,
except regarding capital increases; Six) The company transformation, its
division and its merger with another company; Seven) Modifying the company
duration time period; Eight) The anticipated dissolution of the Company; Nine)
The change of company residence; Ten) The decrease of the company capital;
Eleven) The approval of contributions and estimate of non-monetary goods;
Twelve) The transfer of 50% or more of the company’s assets, whether they are
included or not in its liabilities, which will be determined according to the
balance sheet of the prior accounting period and the formulation or modification
of any business plan that considers the transfer of assets for an amount that is
over such percentage; Thirteen) The manner of distributing company benefits;
Fourteen) The acquisition or buy-in of own issuance shares; Fifteen) The
rectification of the annulment, caused by factual defects that the incorporation
of the company may have or a modification of its company by-laws that comprises
one or more mattes of the those stated in the prior numbers; Sixteen) The
approval of the company business plans, of the entrepreneurial strategies and
policies, both in terms of investment, projects and operations of the company
trade; and Seventeen) Modification of this special quorum for reaching
agreements in the Shareholders’ Meeting. "Essential Company Assets" for the
purpose of what is provided for in this Article will be understood to be those
tangible and intangible assets owned by the Company and its affiliates
(according to the way they are defined in Article 86 of Law No. 18,046 on
Closely-Held Companies) that are considered essential for its trade activity,
including but not limited to: shares of mining legal companies that the company
owns and mining properties that the company or its affiliates are inscribed
holders of."

 



 

10

 

3.7.6. Article Twenty-Six of the company by-laws is modified, being fully
replaced by the following new Article: “ARTICLE TWENTY-SIX: The Shareholders’
Meetings, whether Regular or Extraordinary will be called by the company Board
of Directors. The Board of Directors must call: (a) A Regular Shareholders’
Meeting to be held within the quarter following the balance sheet date, in order
to know all the matters of its competence; (b) An Extraordinary Shareholders’
Meeting, providing that, in its opinion, are justified by the company interests;
(c) a Regular or an Extraordinary Shareholders’ Meeting, according to the case,
when it is thus required by the shareholders that represent, at least, ten
percent (10%) of issued Shares, expressing, in the request, the matters that are
dealt with in the Shareholders’ Meeting. In this case, the Shareholders’ Meeting
must be held within the time period of 30 starting from the date of the
respective request. The Shareholders’ Meetings, whether Regular or Extraordinary
will be held whether in the company residence or at the offices of the majority
shareholder or, in its defect, in the case of having 100% of the shares issued
charged on the company capital, in case that the unanimous number of them, thus
agrees.”

 

3.7.7. Article Twenty-Seven of the company by-laws is modified, being fully
replaced by the following new Article: “ARTICLE TWENTY-SEVEN: The call to meet
to hold the Shareholders’ Meeting will be carried out by registered mail to the
address that the shareholder has registered in the Company’s Shareholders’
Register. However, those Shareholders’ Meetings that are attended by the overall
total of shares issued having the right to vote might be validly held, although
the formalities required for their call to meet have not been complied with.”

 

3.7.8. Article Thirty-Three of the company by-laws is modified, being fully
replaced by the following new Article: “ARTICLE THIRTY-THREE: Profits that are
accounted for in the balance sheet will be first allocated to covering losses
from prior accounting periods and the surplus will be distributed as the Regular
Shareholders’ Meeting determines. In case that the Regular Shareholders’ Meeting
decides that a dividend be distributed to the title holders of the Shares, it
will also similarly provide the manner, date and amount of the dividend to be
distributed. The Company will be able to distribute dividends in cash or in kind
appraised in money. In case of distributing dividends in kind appraised in
money, such act will require the agreement of 60% of the shares the company
issues having the right to vote.”

 

3.7.9. Right after Article Thirty-Eight, reference to "ARTICLE NINE:" is
corrected to "ARTICLE THIRTY-NINE:"

 

3.7.10. The Transitory Article of the company by-laws is modified, being fully
replaced for the following new Article: “TRANSITORY ARTICLE: The company capital
is the sum of US$ 19,093,939, divided into 100 ordinary registered shares of a
single class and with no nominal value, which is fully subscribed and that has
been and will be paid in the following manner:

 



 

11

 

a) With the amount of US$ 200,000, fully paid in the incorporation act of the
Company;

 

b) With the amount of US$ 13,393,939, fully paid by means of capitalization of
contributions made by the shareholder Li3 Energy Inc. to the company, for an
equal amount, in conformance with the agreement adopted in the company’s Third
Extraordinary Shareholders’ Meeting, held dated January 27, 2014; and

 

c) With the amount of US$ 5,500,000, which are paid and will be paid in the
following manner: (i) partially, with US$ 5,100,000, which are paid by means of
capitalizing loans in money that the company BBL SpA has against Minera Li
Energy SpA for such amount, and (ii) the remaining sum, with the amount of US$
400,000, which will be paid and placed in the company treasury in cash, within
the maximum time period that is due on July 31, 2014, and in any case in the
measure that the company needs thus require, all of the above in conformance to
the agreement taken in the company’s Third Extraordinary Shareholders’ Meeting
held on January 27, 2014.”

 

4. Other Matters

 

Evidence was left that during the accounting period ending on December 31, 2013,
the Board of Directors had not been paid remunerations and that they did not
have the right to payment of fees for such period or fees pending payment from
prior periods.

 

Evidence is granted that the text of the aforementioned minute was read and
approved by the overall total of the parties attending.

 

It was agreed to leave evidence that, according to what is foreseen in Article
72 of Law No. 18,046, the minute of this Shareholders’ Meeting will be
understood to be approved from the time it is signed by the people mentioned
herein above, time upon which the agreements that are consigned therein can be
carried out.

 

5. Extract to Public Deed

 

Finally, the Shareholders’ Meeting agreed to grant faculty to the attorneys
Messrs. Francisco Javier Bartucevic Sánchez, Antonio Ortúzar Vicuña, Mirco
Hilgers and Fernando Castro del Río, so that acting individually and
indistinctly any one of them, can extract this Minute to public deed, whether
completely or partially, in one or more acts, if deemed necessary.

 

There being no further matters to deal with, the session was adjourned at 5:00
p.m..

 

 

 Patricio Campos Poblete

President



 

on behalf of Luis Francisco Sáenz Rocha

Li3 ENERGY INC.

  

on behalf of Andrés Lafuente Domínguez and Francisco Javier Bartucevic Sánchez

BBL SpA

  

Luis Santillana Castellano

Secretary

 



 

 

 

